Citation Nr: 9918094	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-33 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the residuals of a 
right shoulder injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1981 to February 
1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied a claim of entitlement to 
service connection for the residuals of a right shoulder 
injury.


REMAND

As requested by the veteran in his November 1997 substantive 
appeal, a Travel Board hearing was scheduled for April 1997.  
The veteran and his representative, The American Legion, were 
notified of the date, time and location of that hearing. 
However, the veteran failed to appear.

In June 1999, the Board received from the RO a facsimile copy 
of a communication from the veteran, apparently dated in late 
March 1999, informing the Board that the veteran would be 
unable to appear for a hearing scheduled in April 1999, 
because he was incarcerated.  That communication was also 
signed by an individual identified as the veteran's case 
manager at the correction facility.  The veteran requested 
that the hearing be rescheduled for a date after May 7, 1999.  

After reviewing the facsimile copies of the communications, 
the Board granted the veteran's request to reschedule a 
Travel Board hearing.  38 C.F.R. § 20.704 (1998).  Since 
Travel Board hearings are scheduled by the RO (see 38 C.F.R. 
§ 20.704(a)), the Board is herein remanding the case for that 
purpose.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
Travel Board hearing.  The veteran and 
his representative should be notified in 
writing of the date, time and place for 
the hearing, and a copy of the RO letter 
notifying the veteran and his 
representative in this regard should be 
associated with the claims file.  The 
veteran should also be advised of the 
availability of a Travel Board hearing in 
the form of a video conference hearing 

The purpose of this remand is to afford the appellant due 
process of law.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










